El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Los Estados Unidos de América representados por el Administrador Auxiliar de la P. R. Eeeonstruction Adminis-tratiori vendieron a Secnndino Cora Cintrón una parcela de terrenos radicada en Patillas. La escritura fue inscrita en el Registro de la Propiedad. Posteriormente el Gobierno cons-truyó una casa en dicha parcela y se la vendió al Sr. Cora, conviniéndose en la escritura en ampliar y hacer 'extensiva la hipoteca constituida por la escritura original de adquisi-ción del terreno al pagaré por precio aplazado de la venta de la casa. Presentada esta ulterior escritura en el Registro de la Propiedad de Guayama, el registrador hizo constar en su nota lo siguiente:
“INSCRITO el documento que precede, que es una copia de la escri-tura Núm. 29, otorgada en Arroyo el 20 de Junio de 1945, ante el Notario Tomás Bernardini Palés, en cuanto a la edifioaCíón de la casa de cemento que la misma comprende, al folio 4 del tomo 46 de Patillas, finca Núm. 3344, inscripción 2a. y en lo que respecta a la Ampliación de la Hipoteca sobre la finca, o sea el terreno, al folio, tomo e inscripción anteriormente citados; suspendiéndose la inscrip-ción de venta de dicha casa, por el motivo de no haberse consignado la cantidad de dos dollars ($2.00) en sellos de Rentas Internas para la inscripción de dicho derecho, apesar de haberse requerido para ello a la parte interesada en la citada inscripción; y consecuen-temente se deniega la inscripción del derecho de ampliación de hi-poteca en cuanto a dicha casa o mejora se refiere, por haberse sus-pendido la inscripción de venta de dicho inmueble, ...”
*489Los Estados Unidos de América lian recurrido ante este Tribunal y solicitan se ordene al Registrador la inscripción de la venta de la casa sin tener que pagar los derechos de inscripción. Basan sn recurso en el artículo 1 de la Ley núm. 78 de 10 de mayo de 1937 (Leyes de 1936-37, pág. 218) que dispone:
“Los Estados Unidos de América, la Puerto Rico Reconstruction Administration y el Administrador de esta Agencia Federal, quedan por la presente exentos del pago de toda clase de derechos prescritos por las leyes vigentes para la tramitación de procedimientos judi-ciales, la expedición de certificaciones en todos los centros del Go-bierno Insular, y para el otorgamiento de documentos públicos, y su inscripción en cualquier registro público de Puerto Rico.”
El Registrador arguye que dicha sección no exime a un comprador del deber de pagar los derechos de inscripción y cita, entre otros, el caso de Irizarry v. Registrador, 61 D.P.R. 74.
Creemos que el Registrador tiene razón. Nada encontra-mos en el artículo 1 de la Ley núm. 78, supra, que indique que la intención legislativa fue eximir del pago de los dere-chos de inscripción a cualquier otra entidad o persona que las tres allí especificadas, es decir: a los Estados Unidos de América, a la Puerto Rico Reconstruction Administration y al Administrador de esta Agencia Federal.
El caso cae de lleno dentro de lo resuelto en el de Irizarry v. Registrador, supra, y a lo allí expuesto nos remitimos.

Debe confirmarse la nota recurrida.